Judgment in favor of defendant dismissing the complaint in an action for a separation, unanimously affirmed, with $50 costs to the respondent. The only matter for concern raised on this record relates to the basis for fixing the support level for the children. The record is deficient both to sustain the fixation or to impair its propriety. Under the circumstances the court affirms, but without prejudice upon proper proof for a modification to be sought on behalf of the children. Concur — Breitel, J. P., Valente, McNally, Stevens and Eager, JJ.